UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6F/A AMENDMENT NO. 3 TO NOTICE OF INTENT TO ELECT TO BE SUBJECT TO SECTIONS 55 THROUGH 65 OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned company (the “Company”) previously notified the Securities and Exchange Commission on Form N-6F, filed on April 7, 2011 and amended on August 3, 2011 and November 3, 2011, that it intended to file a notification of election to be subject to sections 55 through 65 of the Investment Company Act of 1940 (the “Act”) and in connection with such notice submitted the following information: Name: Oaktree Finance, LLC Address of Principal Office: c/o Oaktree Capital Management, L.P. 333 South Grand Avenue, 28th Floor Los Angeles, CA 90071 Telephone Number: (213) 830-6300 Name and address for agent for service of process: Todd Molz Managing Director and General Counsel Oaktree Capital Management, L.P. 333 South Grand Avenue, 28th Floor Los Angeles, CA 90071 This Amendment No. 3 to the Company’s Form N-6F filed on April 7, 2011 and amended on August 3, 2011 and November 3, 2011 is necessary because of delays in the completion of the Company’s registration statement, which delays were unforeseen at the time of the original filing. The undersigned Company hereby notifies the Securities and Exchange Commission that it intends to file a notification of election to be subject to sections 55 through 65 of the Act within ninety days of the date of this filing. The company would be excluded from the definition of an investment company by section 3(c)(1) of the Act, except that it presently proposes to make a public offering of its securities as a business development company. [Signature page follows.] SIGNATURE Pursuant to the requirements of section 6(f) of the Act, the undersigned company has caused this notice of intent to elect to be subject to sections 55 through 65 of the Act pursuant to section 54(a) of the Act to be duly executed on its behalf in the City of Los Angeles and the State of California on the 3rd day of February, 2012. OAKTREE FINANCE, LLC By: Oaktree Capital Management, L.P. Its: Manager By: /s/ Todd Molz Name: Todd Molz Title: Managing Director and General Counsel By: /s/ Lisa Arakaki Name: Lisa Arakaki Title: Managing Director
